PER CURIAM.
Christopher Conklin petitions this court for certiorari review of an order of the circuit court denying his petition for writ of mandamus. Because the petition for writ of certiorari was not filed within 30 days of rendition of the circuit court’s order, we dismiss this proceeding for lack of jurisdiction. See Fla. R.App. P. 9.100(c)(1). However, in light of Conklin’s claim that he did not timely receive a copy of the circuit court’s order, this disposition is without prejudice to petitioner’s right to seek relief in the trial court by motion pursuant to Florida Rule of Civil Procedure 1.540, requesting that the original order be set aside and that a new order be entered, such that the right to seek review may be preserved. See Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983).
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.